UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF KENTUCKY

LOUISVILLE DIVISION
CRIMINAL ACTION NO. 3:17-CR-()0066-TBR
VANESSE|L|."A§MQTRGNG
NOV U 8 2015
U.S. D|STR|CT COURT
WEST'N. D|ST. KENTUCKY
UNITED STATES
v.
DAVID GREENWELL

JURY INSTRUCTIONS

1

INSTRUCTION NO. l
Introduction

Members of the jury, now it is time for me to instruct you about the law that you must
follow in deciding this case. I will start by explaining your duties and the general rules that apply
in every criminal case. Then I will explain the elements, or parts, of the crimes that the defendant
is accused of committing Then I will explain some rules that you must use in evaluating particular
testimony and evidence. And last, l will explain the rules that you must follow during your
deliberations in the jury room, and the possible verdicts that you may return. Please listen very
carefully to everything I say.

You have two main duties as jurors. The first one is to decide what the facts are from the
evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,
and nothing that I have said or done during this trial was meant to influence your decision about
the facts in any Way.

Your second duty is to take the law that I give you, apply it to the facts, and decide if the
government has proved the defendant guilty beyond a reasonable doubt. lt is my job to instruct
you about the law, and you are bound by the oath that you took at the beginning of the trial to
follow the instructions that I give you, even if you personally disagree with them. This includes
the instructions that l gave you before and during the trial, and these instructions All the
instructions are important, and you should consider them together as a whole.

The lawyers have talked about the law during their arguments But if what they said is

different from what I say, you must follow what I say. What I say about the law controls.

Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one Side or the other influence your decision in any way.

INSTRUCTION NO. 2
Presumption of Innocence, Burden of Proof, and Reasonable Doubt

As you knoW, the defendant has pleaded not guilty to the crimes charged in the indictment
The indictment is not any evidence at all of guilt. lt is just the formal way that the government
tells the defendant what crimes he is accused of committing lt does not even raise any suspicion
of guilt.

lnstead, the defendant starts the trial with a clean slate, with no evidence at all against him,
and the law presumes that he is innocent. This presumption of innocence stays with him unless the
government presents evidence here in court that overcomes the presumption, and convinces you
beyond a reasonable doubt that he is guilty,

This means that the defendant has no obligation to present any evidence at all, or to prove
to you in any way that he is innocent. lt is up to the government to prove that he is guilty, and this
burden stays on the government from start to finish. You must find the defendant not guilty unless
the government convinces you beyond a reasonable doubt that he is guilty.

The government must prove every element of the crimes charged beyond a reasonable
doubt. Proof` beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible
doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a
doubt based on reason and common sense. lt may arise from the evidence, the lack of evidence, or
the nature of the evidence.

Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. lf you are

convinced that the government has proved the defendant guilty beyond a reasonable doubt, say so

by returning a guilty verdict. lf you are not convinced, say so by returning a not guilty verdict.

INSTRUCTION NO. 3
Evidence Defined

You must make your decision based only on the evidence that you saw and heard here in
court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of
court influence your decision in any way.

The evidence in this case includes only what the witnesses said while they were testifying
under oath; the exhibits that l allowed into evidence; the stipulations that the lawyers agreed to;
and the facts that l have judicially noticed.

Nothing else is evidence. The lawyers' statements and arguments are not evidence. Their
questions and objections are not evidence. My legal rulings are not evidence. And my comments
and questions are not evidence.

Make your decision based only on the evidence, as l have defined it here, and nothing else.

INSTRUCTION NO. 4
Direct and Circumstantial Evidence

Now, some of you may have heard the terms “direct evidence” and “circumstantial
evidence.”

Direct evidence is simply evidence like the testimony of an eyewitness which, if you
believe it, directly proves a fact. lf a witness testified that he saw it raining outside, and you
believed him, that would be direct evidence that it was raining.

Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact. lf
someone walked into the courtroom wearing a raincoat covered with drops of water and carrying
a wet umbrella, that would be circumstantial evidence from which you could conclude that it was
raining. j

lt is your job to decide how much weight to give the direct and circumstantial evidence.
The law makes no distinction between the weight that you should give to either one, or say that
one is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.

INSTRUCTION NO. 5
Credibility of Witnesses
Another part of your job as jurors is to decide how credible or believable each witness was
This is your job, not mine. lt is up to you to decide if a witness’s testimony was believable, and
how much weight you think it deserves You are free to believe everything that a witness said, or
only part of it, or none of it at all. But you should act reasonably and carefully in making these
decisions
Use your common sense and your everyday experience in dealing with other people. And

then decide what testimony you believe, and how much weight you think it deserves

INSTRUCTION NO. 6

Number of Witnesses
One more point about the witnesses Sometimes jurors wonder if the number of witnesses
who testified makes any difference
Do not make any decisions based only on the number of witnesses who testified. What is
more important is how believable the witnesses were, and how much weight you think their

testimony deserves Concentrate on that, not the numbers

INSTRUCTION NO. 7
Impeachment of a Witness Other Than Defendant by Prior Conviction
You have heard the testimony of Christopher Mattingly and Eddie Whitfield. You have
also heard that before this trial, Mr. Mattingly and Mr. Whitfield were convicted of crimes
This earlier conviction was brought to your attention only as one way of helping you decide
how believable each witness’s testimony was Do not use it for any other purpose. lt is not evidence

of anything else.

lO

INSTRUCTION NO. 8

You have heard the testimony of Chris Mattingly and Eddie Whitfield and that the government
has provided them more lenient sentences in exchange for their testimony. You also have heard
the testimony of Jimmy Alberico and the government promised him he would not be prosecuted
in exchange for his testimony.

lt is permissible for the government to make such promises But you should consider their
testimony with more caution than the testimony of other witnesses Think about these promises
and consider whether their testimony may have been influenced by the governments promise. Do
not convict the defendant based on the unsupported testimony of such a witness standing alone,

unless you believe his testimony beyond a reasonable doubt.

ll

INSTRUCTION NO. 9
Dates in the Indictment
Next, l want to say a word about the dates mentioned in the indictment.
The indictment charges that the crimes happened “on or about” or “in or around” certain
dates or time periods The government does not have to prove that the crime happened on those
exact dates But the government must prove that the crime happened reasonably close to those

dates

12

INSTRUCTION NO. 10
Objections

There is one more general subject that l want to talk to you about before l begin explaining
the elements of the crimes charged

The parties for both sides objected to some of the things that were said or done during the
trial. Do not hold that against either side. The parties have a duty to object Whenever they think
that something is not permitted by the rules of evidence. Those rules are designed to make sure
that both sides receive a fair trial.

And do not interpret my rulings on their objections as any indication of how l think the
case should be decided. My rulings were based on the rules of evidence, not on how l feel about
the case. Remember that your decision must be based only on the evidence that you saw and heard

here in court.

13

 

INSTRUCTION NO. 11
Introduction of the Elements

That concludes the part of my instructions explaining your duties and the general rules that
apply in every criminal case. ln a moment, I will explain the elements of the crimes that the
defendant is accused of committing

But before l do that, l want to emphasize that the defendant is only on trial for the particular
crimes charged in the indictment Your job is limited to deciding whether the government has
proved the crimes charged.

l also want to make a note that the defendant has been charged with multiple crimes The
number of charges is no evidence of guilt, and this should not influence your decision in any way.
lt is your duty to separately consider the evidence that relates to each charge and to return a separate
verdict for each one. For each charge, you must decide whether the government has presented
proof beyond a reasonable doubt that the defendant is guilty of that particular charge.

Your decision on one charge, whether it is guilty or not guilty, should not influence your

decision on the other charges

14

 

INSTRUCTION NO. 12

COUNT 1 - AIDING AND ABETTING [PART 1]

(1) ln Count 1, Mr. Greenwell is charged with aiding and abetting a conspiracy to knowingly and
intentionally distribute marijuana For you to find Mr. Greenwell guilty of Count l, it is not
necessary for you to find that he personally committed the crime of conspiracy or of distributing
marijuana You may also find him guilty if he intentionally helped someone else to commit

these crimes A person Who does this is called an aider and abettor.

(2) But for you to find Mr. Greenwell guilty of aiding and abetting a conspiracy to knowingly
and intentionally distribute marij uana, you must be convinced that the government has proved

each and every one of the following elements beyond a reasonable doubt:

(A) First, that the crime of conspiracy to knowingly and intentionally distribute marijuana

was committed.

(B) Second, that Mr. Greenwell helped to commit the crime.

(C) And third, that Mr. Greenwell intended to help commit the crime.

(3) Proof that Mr. Greenwell may have known about the crime, even if he was there when it was

committed, is not enough for you to find him guilty. You can consider this in deciding whether

the government has proved that he was an aider and abettor, but without more it is not enough.

15

 

(4) What the United States must prove is that Mr. Greenwell did something to help the crime

with the intent that the crime be committed.

(5) lf you are convinced that the United States has proved all of these elements, say so by returning
a guilty verdict on this charge. lf you have a reasonable doubt about any one of these elements,
then you cannot find Mr. Greenwell guilty of aiding and abetting a conspiracy to knowingly and

intentionally distribute marijuana

16

 

INSTRUCTION NO. 13

COUNT 1 - CONSPIRACY TO VIOLATE THE DRUG LAWS (21 U.S.C. § 846) [PART 2]

As l said before, in order for you to find Mr. Greenwell guilty as an aider and abettor you must
first find that the crime of conspiracy to distribute marijuana was committed ln other words, Mr.
Greenwell can only be an aider and abettor if you find that there was a conspiracy. lt is not
necessary for the government to prove Mr. Greenwell was a co-conspirator for you to find him
guilty as an aider and abettor, but the government must prove that a conspiracy was committed
and that Mr. Greenwell aided and abetted that conspiracy. l will now instruct you on the

elements of the crime of conspiracy to violate the drug laws.

(1) lt is a crime for two or more persons to conspire, or agree, to commit a drug crime, even if

they never actually achieve their goal.

(2) A conspiracy is a kind of criminal partnership. F or you to find that a conspiracy was
committed, the government must prove each and every one of the following elements beyond a

reasonable doubt:

(A) First, that two or more persons conspired, or agreed, to knowingly and intentionally

distribute marijuana

(B) Second, that persons knowingly and voluntarily joined the conspiracy.

17

(3) Now l will give you more detailed instructions on some of these terms

(A) With regard to the first element - a criminal agreement - the government must prove
that two or more persons conspired, or agreed, to cooperate with each other to knowingly

and intentionally distribute marijuana

(1) This does not require proof of any formal agreement, written or spoken. Nor
does this require proof that everyone involved agreed on all the details But proof
that people simply met together from time to time and talked about common
interests or engaged in similar conduct, is not enough to establish a criminal
agreement These are things that you may consider in deciding whether the

government has proved an agreement But without more they are not enough.

(2) What the government must prove is that there was a mutual understanding,
either spoken or unspoken, between two or more people, to cooperate with each

other to knowingly and intentionally distribute marijuana This is essential.

(3) An agreement can be proved indirectly, by facts and circumstances which lead

to a conclusion that an agreement existed. But it is up to the government to

convince you that such facts and circumstances existed in this particular case.

18

(B) With regard to the second element - whether the person is a co-conspirator -the

government must prove that the person knowingly and voluntarily joined that agreement

(l) The government must prove that the person knew the conspiracy's main
purpose and voluntarily joined the conspiracy intending to help advance or

achieve its goals

(2) This does not require proof that the person knew everything about the
conspiracy, or everyone else involved, or that he was a member of it from the
very beginning Nor does it require proof that the person played a major role in
the conspiracy, or that his connection to it was substantial. A slight role or

connection may be enough.

(3) Further, this does not require proof that the person knew the drug involved
was marijuana lt is enough that the person knew that it was some kind of
controlled substance. Nor does this require proof that the person knew how much
marijuana was involved. lt is enough that the person knew that some quantity

was involved.

19

(4) But proof that the person simply knew about a conspiracy, or was present at
times, or associated with members of the group, is not enough, even if he
approved of what was happening or did not object to it. Similarly, just because the
person may have done something that happened to help a conspiracy does not
necessarily make him a conspirator. These are all things that you may consider in
deciding whether the government has proved that the person joined a conspiracy.

But without more they are not enough.

(5) The person's knowledge can be proved indirectly by facts and circumstances
which lead to a conclusion that he knew the conspiracy's main purpose But it is
up to the government to convince you that such facts and circumstances existed in

this particular case.

(4) You must be convinced that the government has proved all of these elements beyond

a reasonable doubt before you can find that a conspiracy was committed And you must

find that a conspiracy was committed to find Mr. Greenwell guilty of aiding and abetting

20

INSTRUCTION NO. 14
COUNT 1 - DISTRIBUTION OF A CONTROLLED SUBSTANCE (21 U.S.C. § 841(a)(1))
[PART 3]
As l said before, in order for you to find Mr. Greenwell guilty as an aider and abettor you must
first find that the crime of conspiracy to distribute marijuana was committed In other words, Mr.
Greenwell can only be an aider and abettor if you find that there was a conspiracy. lt is not
necessary for the government to prove Mr. Greenwell was a co-conspirator for you to find him
guilty as an aider and abettor, but the government must prove that a conspiracy was committed
and that Mr. Greenwell aided and abetted that conspiracy. To help you decide whether this
conspiracy was committed, l will instruct you on the crime of distribution of a controlled

substance

(1) The defendant is charged with the crime of aiding and abetting a conspiracy to distribute
marijuana Marijuana is a controlled substance. Remember, Mr. Greenwell is not charged with
distributing a controlled substance. Therefore, is not necessary for the crime of distribution to be
completed But you should understand the elements of the crime of distribution of marijuana
before you can decide whether Mr. Greenwell aided and abetted a conspiracy to commit the
crime. l will now instruct you on the elements of distribution of marijuana ln order for the
government to prove a charge of distribution of marijuana, it must prove each and every one of

the following elements:

(A) That persons knowingly or intentionally distributed marijuana, and

21

(B) That persons knew at the time of distribution that the substance was a controlled

substance

(2) Now l will give you more detailed instructions on some of these terms

(A) To prove that persons knowingly distributed the marij uana, the persons did not have
to know that the substance was marijuana lt is enough that they knew that it was some
kind of controlled substance Further, they did not have to know how much marijuana
they distributed lt is enough that they knew that they distributed some quantity of

marijuana

(B) The term “distribute” means the delivery or transfer a controlled substance The term
distribute includes the actual, constructive, or attempted transfer of a controlled

substance To distribute a controlled substance, there need not be an exchange of money.

(3) ln determining whether a person knowingly or intentionally distributed a controlled
substance a jury may consider all the facts and circumstances shown by the evidence, including
the words and actions of the people involved lntent to distribute may be inferred from the
possession of a large quantity of drugs, too large for personal use alone A jury may also
consider the estimated street value of the drugs, the purity of the drugs, the manner in which the

drugs were packaged the presence or absence of a large amount of cash, the presence or absence

22

of weapons, and the presence or absence of equipment used for the sale of drugs The law does

not require a jury to draw such an inference but a jury may draw it

Again, it is important to remember that Mr. Greenwell is charged with aiding and abetting
a conspiracy to distribute marijuana in Count 1. l have already instructed you on the crime of
aiding and abetting and the crime of conspiracy and you should review those instructions during
deliberations You must understand that it is not necessary for the crime of distribution of

marijuana to be completed for you to find Mr. Greenwell guilty of Count 1.

23

INSTRUCTION NO. 15

COUNT 1 - UNANIMITY REQUIRED: I)ETERMINING AMoUNT oF CoNTRoLLED
sUBSTANCE (§ 846) [PART 41

(1) Mr. Greenwell is charged in Count 1 of the indictment with aiding and abetting a conspiracy
to knowingly and intentionally distribute marijuana lf you find the defendant guilty of this
charge, you will then be asked to determine the quantity of marijuana involved in the conspiracy

that was attributable to Mr. Greenwell:

(a) as the result of his own conduct as an aider and abettor, and
(b) the conduct of any conspirators that was reasonably foreseeable to Mr. Greenwell.

You will be provided with a special verdict form for this purpose

(2) lf you find by unanimous agreement that the government has proved beyond a reasonable
doubt that a quantity of: at least 1000 kilograms of marijuana; or at least 100 kilograms or more
but less than 1000 kilograms of marijuana; or at least 50 kilograms but less than 100 kilograms
of marijuana; or less than 50 kilograms of marijuana was attributable to defendant as the result of
his own conduct as an aider and abettor and the conduct of any conspirators that was reasonably

foreseeable to him, then please indicate that finding on the special verdict form.

24

INSTRUCTION NO. 16

COUNTS 2, 3, AND 5 - CORRUPTLY ATTEMPTING TO OBSTRUCT, INFLUENCE,
AND IMPEDE AN OFFICIAL PROCEEDING

Mr. Greenwell is charged with three counts of obstructing an official federal proceeding The

indictment for each count reads:

Count 2 - ln or about June 2014, in the Westem District of Kentucky, Bullitt
County, Kentucky, David Greenwell, defendant herein, while serving as the
Sheriff of Bullitt County, corruptly attempted to obstruct, influence, and impede
an official proceeding that is a federal criminal prosecution, by arranging a
secret meeting with Christopher Mattingly, a Bullitt County Special Deputy and
the subject of state and federal criminal investigations and informing him that he
was under investigation and of the name of a potential government witness ln
violation of Title 18, United States Code, Section 1512(c)(2).

Count 3 - ln or about July 2014, in the Westem District of Kentucky, Bullitt
County, Kentucky, David Greenwell, Defendant herein, while serving as the
Sheriff of Bullitt County, corruptly attempted to obstruct, influence, and impede
an official proceeding that is, a federal criminal prosecution, by informing
Christopher Mattingly, a Bullitt County Special Deputy and the subject of state
and federal criminal investigations that his place of business was under
surveillance by pole camera ln violation of Title 18, United States Code, Section
1512(c)(2).

Count 5 - ln or about July 2015, in the Westem District of Kentucky, Bullitt
County, Kentucky, David Greenwell, Defendant herein, while serving as the
Sheriff of Bullitt County, corruptly attempted to obstruct, influence and impede
an official proceeding that is, a federal criminal prosecution, by arranging a
secret meeting with Leonard Mattingly, a Bullitt County Special Deputy, and a
person of interest in state and federal criminal investigations and providing him
with the names of three potential government witnesses in the federal prosecution
ln violation of Title 18, United States Code, Section 1512(c)(2).

The relevant statute on this subject is 18 U.S.C. § 1512(c)(2). lt provides: “Whoever . . .
obstructs influences or impedes any official proceeding or attempts to do so, shall be [guilty of

a crime].”

25

ELEMENTS: ln order to prove the defendant guilty of obstructing an official proceeding the
government must prove each of the following elements beyond a reasonable doubt:
(1) That the defendant obstructed, influenced, or impeded an official proceeding or
attempted to do so; and

(2) That the defendant acted corruptly.

The first element the government must prove beyond a reasonable doubt is that defendant

obstructed, influenced or impeded an official proceeding or attempted to do so.

An official proceeding means a proceeding before a court, judge, or federal agency. The
proceeding may be civil or criminal. You are instructed that a federal criminal prosecution is an

official proceeding

The law does not require that the federal proceeding be pending at the time of Defendant’s
actions as long as the proceeding was foreseeable such that Defendant knew that his actions were
likely to affect the proceeding ln addition, the government does not have to prove that defendant

knew that the proceeding would be in federal court

The second element the government must prove beyond a reasonable doubt is that the defendant

acted corruptly.

26

A person acts “corruptly” if he acts voluntarily and deliberately and with the purpose of
improperly influencing or obstructing or wrongfully impeding or interfering with the due

administration of justice

lf you are convinced that the United States has proved both of these elements beyond a
reasonable doubt, say so by returning a guilty verdict lf you have a reasonable doubt about
either of these elements you cannot convict the defendant of obstructing justice YOU MUST

CONSIDER EACH COUNT SEPARATELY.

27

INSTRUCTION NO. 17

COUNT 4 - DISCLOSURE OF THE CONTENTS OF WIRE COMMUNICATIONS

Mr. Greenwell has been charged with the disclosure of the contents of wire
communications in violation of Title 18, United States Code, Section 2511(1)(e). The indictment
reads:

COUNT 4 - On or about May 15, 2015, in the Westem District of Kentucky, Bullitt

County, Kentucky, David Greenwell, defendant herein, while serving as the Sheriff

of Bullitt County, acting with intent to obstruct, impede, and interfere with a duly

authorized criminal investigation, disclosed to Christopher Mattingly, a Bullitt

County Special Deputy and the subject of state and federal criminal investigations

the contents of wire communications intercepted by means authorized by Title 18,

United States Code, Section 2516, knowing that the information disclosed was

obtained through the interception of such communication in connection with said

criminal investigations ln violation of Title 18, United States Code, Section

2511(1)(e).

For you to find Mr. Greenwell guilty of this crime, you must find that the government has

proved each and every one of the following elements beyond a reasonable doubt:

(1) First, that the defendant intentionally disclosed to another person the contents of a wire
communication;

(2) Second, the wire communication had been intercepted by means authorized by law;

(3) Third, the defendant knew that he was disclosing information from a communication which
had been intercepted in connection with a criminal investigation;

(4) Fourth, the information the defendant was disclosing had been obtained by the defendant
in connection with a criminal investigation; and

(5) Fifth, the defendant disclosed the information with the intent to improperly obstruct,

impede, or interfere with a duly authorized criminal investigation

28

lf you are convinced that the United States has proved these elements beyond a reasonable
doubt, say so by returning a guilty verdict. lf you have a reasonable doubt about any of these

elements you cannot convict the defendant of this crime

Now l will instruct you on the definitions of some of the terms important to count 4:

A “wire communication” means an “aural transfer” - in other words a transfer
containing the human voice - made through facilities for the transmission of communications
by the aid of wire, cable, or other like connection, which facilities are provided for the
transmission of interstate or foreign communications or communications affecting interstate or
foreign commerce

The “contents” of a wire communication include any information concerning the
substance, purport, or meaning of that communication

To “intercept” a wire communication means to acquire its contents through the use of any
electronic, mechanical, or other device

For a wire communication to be “lawfully intercepted” under the federal wiretap statute, there

must be an application seeking permission to intercept communications providing evidence of

criminal activity, the application must be approved by the United States Attorney General or other

appropriate state or federal official, and a state or federal judge must grant the application by

issuing an order which authorizes the interception of wire communications and which specifies

such things as the identity of the person whose communications are to be intercepted, the type of

communications to be intercepted, the agency authorized to intercept the communications and the

period of time for which the interception is authorized

29

INSTRUCTION NO. 18
Inferring Required Mental State

Next, l want to explain something about proving a defendant's state of mind

Ordinarily, there is no way that a defendant's state of mind can be proved directly, because
no one can read another person’s mind and tell what that person is thinking

But a defendant’s state of mind can be proved indirectly from the surrounding
circumstances This includes things like what the defendant said, what the defendant did, how the
defendant acted, and any other facts or circumstances in evidence that show what was in the
defendant’s mind

You may also consider the natural and probable results of any acts that the defendant
knowingly did, and whether it is reasonable to conclude that the defendant intended those results

This of course, is all for you to decide

30

INSTRUCTION NO. 19
Deliberations and Verdict

That concludes the part of my instructions explaining the rules for considering some of the
testimony and evidence Now let me finish up by explaining some things about your deliberations
in the jury room, and your possible verdicts

The first thing that you should do in the jury room is choose someone to be your foreperson.
This person will help to guide your discussions and will speak for you here in court

Once you start deliberating do not talk to the jury officer, or to me, or to anyone else except
each other about the case lf you have any questions or messages you must Write them down on
a piece of paper, sign them, and then give them to the jury officer The officer will give them to
me, and l will respond as soon as l can. l may have to talk to the lawyers about what you have
asked, so it may take me some time to get back to you, Any questions or messages normally should
be sent to me through your foreperson.

One more thing about messages: do not ever write down or tell anyone, including me, how
you stand on your votes For example do not write down or tell anyone that you are split 6-6, or

8-4, or whatever your vote happens to be. That should stay secret until you are finished

31

INSTRUCTION NO. 20
Unanimous Verdict

Your verdict, whether it is guilty or not guilty, must be unanimous

To find the defendant guilty, every one of you must agree that the government has
overcome the presumption of innocence with evidence that proves his guilt beyond a reasonable
doubt

To find him not guilty, every one of you must agree that the government has failed to
convince you beyond a reasonable doubt

Either way, guilty or not guilty, your verdict must be unanimous

32

INSTRUCTION NO. 21
Duty to Deliberate

Now that all the evidence is in and the arguments are completed, you are free to talk about
the case in the jury room. ln fact, it is your duty to talk with each other about the evidence, and to
make every reasonable effort you can to reach unanimous agreement Talk with each other, listen
carefully and respectfully to each other's views and keep an open mind as you listen to what your
fellow jurors have to say. Try your best to work out your differences Do not hesitate to change
your mind if you are convinced that other jurors are right and that your original position was wrong

But do not ever change your mind just because other jurors see things differently, or just
to get the case over with. ln the end, your vote must be exactly that_your own vote lt is important
for you to reach unanimous agreement, but only if you can do so honestly and in good conscience

No one will be allowed to hear your discussions in the jury room, and no record will be
made of what you say. So you should all feel free to speak your minds
Listen carefully to what the other jurors have to say, and then decide for yourself if the government

has proved the defendant guilty beyond a reasonable doubt

33

INSTRUCTION NO. 22
Punishment
lf you decide that the government has proved the defendant guilty, then it will be my job
to decide what the appropriate punishment should be
Deciding what the punishment should be is my job, not yours lt would violate your oaths
as jurors to even consider the possible punishment in deciding your verdict
Your job is to look at the evidence and decide if the government has proved the defendant guilty

beyond a reasonable doubt

34

INSTRUCTION NO. 23
Verdict

I have prepared a verdict form that you should use to record your verdict That form is
located on the last pages of these instructions

lf you decide that the government has proved the charges against the defendant beyond a
reasonable doubt, say so by having your foreperson mark the appropriate places on the form. lf
you decide that the government has not proved the charges against him beyond a reasonable doubt,
say so by having your foreperson mark the appropriate places on the fonn. Your foreperson should

then sign the form, put the date on it, and return it to me.

35

INSTRUCTION NO. 24
Verdict Limited t0 Charges against This Defendant
Remember that the defendant is only on trial for the particular crimes charged in the

indictment Your job is limited to deciding whether the government has proved the crime charged

36

INSTRUCTION NO. 25
Juror Notes

Remember that if you elected to take notes during the trial, your notes should be used only
as memory aids You should not give your notes greater weight than your independent recollection
of the evidence You should rely upon your own independent recollection of the evidence or lack
of evidence and you should not be unduly influenced by the notes of other jurors Notes are not
entitled to any more weight than the memory or impression of each juror.

Whether you took notes or not, each of you must form and express your own opinion as to

the facts of the case

37

INSTRUCTION NO. 26
Court Has No Opinion
Let me finish up by repeating something that l said to you earlier. Nothing that l
have said or done during this trial was meant to influence your decision in any way. You decide

for yourselves if the government has proved the defendant guilty beyond a reasonable doubt

38

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF KENTUCKY
LOUlSVlLLE DlVlSlON
CRleNAL ACTlON NO. 3:17-CR-OOO66-TBR

UNITED STATES OF AMERICA, PLAINTIFF

v.

DAVID GREENWELL, DEFENDANT
JUROR VERDICT FORM

 

We, the jury, unanimously find the following:

COUNT 1
Question 1. With respect to the charge in count 1 of the indictment for aiding and
abetting a conspiracy to knowingly and intentionally distribute marijuana, we find the

defendant David Greenwell:

Guilty Not Guilty

 

Foreperson Date

lf you answered guilty in response to Question 1, proceed to Question l(a).

lf you answered not guilty in response to Question 1, skip Question l(a) and
proceed to the next count

39

 

Question l(a). With respect to Count 1, you must determine the quantity of marijuana
involved in the conspiracy that was attributable to Mr. Greenwell:
(a) as the result of his own conduct as an aider and abettor, and

(b) the conduct of any conspirators that was reasonably foreseeable to Mr. Greenwell:

1000 kilograms or more.
100 kilograms or more but less than 1000 kilograms
50 kilograms or more but less than 100 kilograms

less than 50 kilograms

 

Foreperson Date

Proceed to the next count

40

We, the jury, unanimously find the following:
COUNT 2
With respect to the charge in count 2 of the indictment for corruptly attempting to obstruct,
influence and impede an official proceeding that is a federal criminal prosecution, by arranging
a secret meeting with Christopher Mattingly, a Bullitt County Special Deputy and the subject of
state and federal criminal investigations and informing him that he was under investigation and

of the name of a potential government witness we find the Defendant David Greenwell:

Guilty l Not Guilty

 

Foreperson Date

Proceed to the next count

41

 

We, the jury, unanimously find the following:
COUNT 3
With respect to the charge in count 3 of the indictment for corruptly attempting to obstruct,
influence and impede an official proceeding that is a federal criminal prosecution, by informing
Christopher Mattingly, a Bullitt County Special Deputy and the subject of state and federal
criminal investigations that his place of business was under surveillance by pole camera, we find

the Defendant David Greenwell:

Guilty Not Guilty

 

Foreperson Date

Proceed to the next count

42

 

We, the jury, unanimously find the following:
COUNT 5
With respect to the charge in count 5 of the indictment for corruptly attempting to obstruct,
influence and impede an official proceeding that is a federal criminal prosecution, by arranging
a secret meeting with Leonard Mattingly, a Bullitt County Special Deputy, and a person of interest
in state and federal criminal investigations and providing him with the names of three potential

government witnesses in the federal prosecution, we find the Defendant David Greenwell:

Guilty Not Guilty

 

 

 

Foreperson Date

Proceed to the next count.

43

 

We, the jury, unanimously find the following
COUNT 4

With respect to the charge in count 4 of the indictment for disclosing to Christopher
Mattingly, a Bullitt County Special Deputy and the subject of state and federal criminal
investigations the contents of wire communications intercepted by means authorized by law,
acting with intent to obstruct, impede and interfere with a duly authorized criminal investigation,
knowing that the information disclosed was obtained through the interception of such
communications in connection with said criminal investigations ln violation of Title 18, United

States Code, Section 2511(1)(e), we find the Defendant David Greenwell:

Guilty Not Guilty

 

Foreperson Date

44

